Cowen, J.
I agree that the C. P. erred in setting aside the report, and that the mandamus is well enough in point of form, but I cannot bring myself to think it the appropriate remedy. It is true that in The People, ex rel. Fleming, Niagara C. P., 12 Wendell, 246, a peremptory mandamus was granted in a similar case; but the point does not appear to have been taken that there was another mode of relief. This was a case of rejecting testimony as being variant from the declaration. The C. P. thought it should have been received, and therefore set aside the report. The consequence is, if we do not now interfere, that the cause must be reheard, when, the decision of the court forming the law of the case, the testimony must be received, and a decision had upon the merits. If there is enough to sustain the plaintiff’s claim, he will have judgment. The court below may then require the referees to report specially their decisions, the testimony, and their reasons for allowing or disallowing any claim, in the manner and for the purpose declared by the statute. 2 R. S. 306, § 48, 49. If the report be confirmed, it "is well settled that it may be entered on the record, so far at least as to present the legal questions decided by the court below, and thus form the subject of a writ of error, the same as a special verdict or bill of exceptions. Feeter v. Heath, 11 Wendell, 481 to 483. Melvin v. Leaycraft, 17 id. 169. The error now in question thus entering into the judgment of the court below, it would be reversed. This is the form in which our judgments are reviewed by the court of errors; and such is nearly the course which a cause takes as to all questions susceptible of being presented by bill of exceptions, when a new trial is granted in a case. The party takes his exceptions on the *24new trial, and proceeds by writ of error. Had this been a verdict instead of a report, such would have been the course; and we should have refused to interfere by mandamus for that reason.
It may be said that the court below would be compelled to sign a bill of exceptions, but not to coerce a special report. I do not understand that to be so. On the party moving for a rule under the statute that the referees report specially, I think it would be their duty to grant it; and equally so to enter it on the record, or so much at least as to put their own decision on points of law in a way of review by writ of error. This strikes me as the appropriate and indeed the adequate remedy. If I am right, it follows that a mandamus is unnecessary. This writ is never granted except where justice would fail in its purposes for want of other means. I think the law has provided another and better remedy by writ of error.
But suppose there is no remedy by writ of error, and even supposing The People, ex rel. Fleming, v. The C. P. of Niagara, to have been a solemn decision on the point under discussion, I must still be permitted to question our power to interfere, since the decision in the court of errors in The Judges of Oneida C. P. v. The People, 18 Wend. 79. In that case the court had directed a peremptory mandamus compelling the court below to vacate an order granting costs on the ground that the title to land came in question. The court of errors reversed the judgment expressly because this court had no jurisdiction. That resolution was based on a very elaborate and able view of our power, by Mr. Senator Tracy, who cited most of the English and American cases. He addressed himself to the proposition that the office of a mandamus is merely to put an inferior court, magistrate or ministerial officer in motion; but that where discretionary or judicial power has been exercised upon a matter within the jurisdiction of the inferior court or magistrate, although in making the decision the tribunal has mistaken either the law or the fact, or both, and whether there be a remedy by writ of error, certiorari, &c. or not, this court cannot compel a change of determination by man-*25damns. I shall not go over the cases which the learned senator so ably reviewed, and from the decided balance of which I concur that the rule proposed was fairly deduced by him. It is enough to say that the resolution of the court of errors denying all jurisdiction to this court in a case which it was not denied did or might involve a mere question of law, in a case too where no other remedy than mandamus could be imagined, is fully commensurate with the conclusion to which he came. It is true that The People, ex rel. Fleming, v. The Niagara C. P. was not cited and expressly overruled, but The People v. The Superior Court of New York, 5 Wendell, 114, and 10 id. 285, was reviewed and condemned, and that was a stronger case for a mandamus than the present. The court there compelled the vacatur of the rule for a second trial, granted on the ground of newly discovered evidence, for which there clearly was no other remedy, not even by bill of exceptions; for that would reach only the competency of the new evidence. Besides, Senator Tracy expressly adopted Ex parte Morgan, 2 Chit. R. 250, which denied that a mandamus would lie to compel the court below to grant a new trial, and yet no writ of error would* lie in that case, whether the motion was founded on matter of practice or the improper admission or rejection of testimony, unless the party had taken the precaution to tender a bill of exceptions. He also adopted the broad language of Abbott, Ch. J. in , The King v. The Justices of Middlesex, 4 Barn. & Ald. 300, denying that a mandamus can be allowed to compel an inferior court to come to any particular decision.
For one, if I have not entirely mistaken the scope of the decision in The Judges of the Oneida C. P. v. The People, I shall not feel myself warranted in consenting to a mandamus for the purpose of disturbing, any judicial decision whatever of an inferior court or magistrate.
I am, therefore, of opinion that the demurrer in the case at bar is well taken.
Judgment for the defendant.